Case 1:20-cv-00547-PLM-PJG ECF No. 12, PagelD.44 Filed 10/30/20 Page 1 of 2

FILED -GR
2020 9:30 AM
IN THE UNITED STATES DISTRICT COURT Octoper 30. Oat
FOR THE WESTERN DISTRICT OF MICHIGAN U.S. DISTRICT COURT

WESTERN DISTRICT OF MICHIGAN

GRAND RAPIDS DIVISION BY. mkc SCANNED BY: 18 \olzojza

JEFFREY EARL ANDERSON
Plaintiff,

V. CASE # 1:20-cv-547

THE HONORABLE KENT D. ENGLE, The Honorable Paul L. Mooney
Defendant.

/
PLAINTIFF’S MOTION FOR SECOND EXTENSION OF TIME TO FILE
OBJECTIONS TO MAGISTRATE JUDGE’S
REPORT AND RECOMMENDATION
Comes now the above Plaintiff, Jeffrey Earl Anderson (hereinafter “Anderson” or “the
Plaintiff”), pro se, and respectfully moves this Honorable Court grant the Plaintiff a second
extension of time of fourteen (14) days to file Objections to Magistrate Judge’s Report and
Recommendation. In support thereof, the Plaintiff states the following:
1.) This Court previously granted an extension of time to file Objections to the
Magistrate Judge’s R&R until October 26, 2020
2.) In the interim, Plaintiff was required to make an urgent business trip to the Ukraine
and returned just yesterday.
3.) While on the trip to Ukraine Plaintiff was unable to work on the Objections to the
Magistrate Judge’s R&R.
4.) Simply stated, the Plaintiff needs additional time in order to research and draft
Objections to that R&R. The Plaintiff is respectfully requesting 14 days from the present due

date, or until November 9, 2020.
Case 1:20-cv-00547-PLM-PJG ECF No. 12, PagelD.45 Filed 10/30/20 Page 2 of 2

3.) Plaintiff has not conferred with opposing counsel to determine whether or not counsel
objects to this present request for extension of time. However, the Plaintiff would submit that the
Defendant will not be prejudiced by this additional time

WHEREFORE, in consideration of the above, the Plaintiff respectfully moves this Court
to grant a fourteen (14) day extension or until November 9 in order to respond to the Magistrate

Judge’s R&R.

/s/ Jeffrey Earl Anderson
DUD Ex Ont

2495 Air Park Drive

Zeeland, MI 49464

Tel: (630) 862-1811

Email: dmifinancial@aol.com

Plaintiff pro se

CERTIFICATE OF SERVICE

I, Jeffrey Earl Anderson, Plaintiff pro se in the above action, do hereby certify that a true
and correct copy of this motion was duly served on the Defendant via email to Defendant’s
counsel of record at egruszka@silvervanessen.com, this 28th day of October, 2020.

Signed: /s/ Jeffrey Anderson
